Title: From James Madison to Elkanah Watson, 10 September 1819
From: Madison, James
To: Watson, Elkanah


SirMontpellier Sepr. 10. 1819
I have been favored with yours of Aug. 10. and have complied with the request to forward the blank copies it inclosed of “Certificates of Honorable Testimony,” to the Presidents of Agricultural Societies in Virginia known to me. I have intimated to them also, that the Engravers & publishers will furnish at the prices they mention, “Diplomas of membership” from a handsome plate. Be pleased to accept my esteem & respect
James Madison
